Citation Nr: 1732353	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1991 to July 1995, November 2001 to November 2002, September 2008 to March 2009 and November 2009 to December 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee strain, rated 0 percent, effective January 1, 2011.  A June 2012 rating decision increased the rating to 10 percent, effective June 12, 2012.   In July 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  The Veteran was notified that the VLJ who conducted the hearing is no longer with the Board, and was offered an opportunity for a hearing before the VLJ who would decide his appeal (and advised that if he did not respond it would be assumed that he did not want another hearing).  He did not respond.  In April 2014, the claim was remanded for additional development.  An interim (September 2014) rating decision assigned an earlier effective date of January 1, 2011 for the 10 percent rating, and awarded a temporary total (100 percent) convalescence rating (under 38 C.F.R. §  4.30) from December 1, 2011 through January 31, 2012.  Accordingly, that period of time is not for consideration.  The case is now assigned to the undersigned.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is reasonably shown to have throughout been manifested by arthritis with limited/painful motion; a no time under consideration is it shown to have been manifested by compensable limitation of flexion or extension.

 2.  From January 1, 2011, through July 11, 2011, the right knee disability is shown to also have been manifested by mild, but not greater, instability; from July 12, 2011, instability or subluxation is not shown.

CONCLUSION OF LAW

The Veteran's right knee disability warrants staged ratings of a combined 20 percent (based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5003), but no higher, prior to July 12, 2011, and 10 percent (under Code 5003), but no higher from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA has secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in June, 2011, June 2012 and May 2014.  There is nothing in the record suggesting a material change in the Veteran's right knee disability since the May 2014 VA examination so as to warrant reexamination.  38 C.F.R. § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Knee disabilities are rated under Codes 5256 through 5263.  Under Code 5257 (for other knee impairment manifested by recurrent subluxation or lateral instability) a 10 percent rating is warranted when the impairment is slight, 20 percent when moderate, and (a maximum) 30 percent when severe.  Dislocated semilunar cartilage is rated under Code 5258; and symptomatic removal of semilunar cartilage is rated under Code 5259. Under Code 5260 ( for limitation of flexion) a 0 percent rating is warranted when flexion is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a (maximum) 30 percent rating when limited to 15 degrees.  Under Code 5261(for limitation of extension) a 0 percent rating is warranted when extension is limited at 5 degrees; a 10 percent rating when limited at 10 degrees; a 20 percent rating when limited at 15 degrees; a 30 percent rating when limited at 20 degrees; a 40 percent rating when limited at 30 degrees; and 50 percent a (maximum) rating when limited at 45 degrees.  [Normal knee motion is from 0 degrees extension to 140 degrees of flexion.]  38 C.F.R. § 4.71a and Plate II. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a (maximum) 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Separate ratings may be assigned for arthritis with limitation of motion under Codes 5260 and 5261 and for instability under Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  38 C.F.R. § 4.14 generally prohibits pyramiding (rating the same symptoms under different Codes).

Factual Background 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's STRs include a November 2010 Report of Medical Assessment for separation which notes his complaint of a swollen right knee in July 2010 and October 2010 sustained in an IED blast.  A November 2010 clinical record notes that the Veteran reported periodic right knee pain with swelling, popping, grinding and clicking.  On examination, there was tenderness on palpation and "instability slight more laxity".  Knee range of motion was normal with no pain on movement.  A November 2010 MRI was interpreted as showing blunting of the posterior horn of the lateral meniscus, which the physician opined, "could represent an old injury no discrete tear seen today."  The physician noted articular cartilage thinning and focal defect in the lateral compartment, subchondral edema or cystic changes on the lateral femoral condyle subarticular surface, and small effusion and mild lateral subluxation which the physician opined "could be positional."

A March 2011 VA treatment record notes the Veteran's report of "on and off" right knee pain since July 2010.  He reported that over the past seven weeks the pain had worsened and his knee had been swollen for the past few months.  He rated the pain a 2/10.  He reported that his right knee was unstable with squatting, kneeling and weight bearing.  Objective examination revealed mild swelling (compared to the left knee) and tenderness.  There was no local increased warmth or erythema and movements were noted to be within normal limits. 

In an April 2011 statement, the Veteran's wife stated that since returning home from deployment, "his knee gets very swollen very quickly from little weight bearing activities."

A June 2011 MRI was interpreted as showing no radiographic evidence of a fracture or dislocation.  The joint spaces were preserved; small osteophytes were noted.  There was no aggressive bone destruction and the soft tissues were unremarkable.  The examiner noted, "[s]mall focus of ossification appears to be present anterior to the quadriceps tendon, this is likely incidental and related to old trauma."

On July 12, 2011 general medical examination, the Veteran reported daily right knee pain, weakness, stiffness and occasional locking.  He reported pain descending stairs and when his knee was flexed.  He denied use of assistive devices.  The examiner noted there was no objective evidence of pain at rest or during active range of motion.  There was no objective evidence of edema, effusion, instability, redness, abnormal movement, guarding, alignment, drainage or weakness.  The Veteran's gait was normal.  Tenderness to palpation and crepitus were noted.  There was no additional loss of function or range of motion due to pain, fatigue, weakness or lack of endurance.  Repetitive use range of motion testing showed flexion to 140 degrees and extension to 0 degrees.  

A November 2011 clinical record from Premier Medical Group notes the Veteran reported right knee pain.  On examination, alignment was normal and there was no gait, tenderness or effusion.  Range of motion studies showed the Veteran had full passive flexion and extension.  The Lachman's test and posterior drawer sign were negative.  The medial ligament was stable to valgus/varus at 30 degrees, and the Veteran had normal strength in all muscles.

A private surgical note shows that on December 1, 2011 the Veteran underwent arthroscopic surgery with debridement of the right knee including multiple osteophyte removal and soft tissue debridement.  The post-operative diagnosis was osteoarthritis of the right knee. 

On June 2012 VA examination, the Veteran reported flare-ups resulting in an inability to bend his knee climbing in and out of a car and slower mobility ascending and descending stairs.  He also reported inability to hike and run due to knee pain.  On range of motion studies, flexion was to 120 degrees (with pain beginning at 120 degrees) and extension was to 0 degrees (with no pain on motion).  Repetitive use testing did not result in additional limitation of motion, but the Veteran reported functional loss in terms of less movement than normal, pain on movement, weakened movement, disturbance in locomotion and inference with sitting, standing and weight-bearing.  Strength testing was normal.  On stability testing, tests for posterior, anterior  and medial-lateral instability were normal.  X-rays revealed arthritis.  There was no evidence of subluxation/dislocation.  The Veteran denied use of an assistive device.  The examiner opined that the Veteran's right knee impacted on his ability to work as it interfered with his ability to advance his military career. 

On May 2014, VA examination, the Veteran reported swelling and constant right knee pain rated 5/10, increasing to 7-8/10 when standing or walking more than five minutes, improved by taking Advil.  He reported flare-ups which limited his ability to ambulate due to pain and swelling.  Range of motion studies showed flexion was to 120 degrees and extension was to 0 degrees.  There was no objective evidence of pain on motion.  Repetitive use testing did not result in additional limitation of motion, but the Veteran reported functional loss in terms of less movement than normal, fatigability, pain on movement and instability of station.  Strength testing was normal; there was tenderness, but no instability.  A right knee scar was noted to not be painful or unstable, and not involving an area greater than 39 square centimeters (6 square inches).  There was no evidence of subluxation/dislocation.  The Veteran denied use of an assistive device.  The diagnosis was osteoarthritis of right knee.  The examiner noted that there was no objective evidence of meniscal tear and that the Veteran's range of motion appeared stable compared to June 2012 examination.  The examiner opined that the disability did not impact on the Veteran's ability to work. 



Analysis 

The Veteran's right knee disability is currently rated 10 percent under Code 5261 (for painful motion).  At the outset, the Board notes that applicability of codes 5256, 5258, 5259, 5262 and 5263 has been considered.  However, the evidence of record does not show that during the evaluation period the Veteran's right knee has been ankylosed, that there is nonunion or malunion of the tibia or fibula, or that there is genu recurvatum of the knee.  While private treatment records note that the Veteran underwent arthroscopic surgery with debridement, the report of the surgery noted, "[t]he medial meniscus was intact and not torn."  The May 2014 VA examiner also noted that there was no objective evidence of meniscal tears.  The evidence does not reflect that semilunar cartilage was removed.  Therefore, the Board finds that those Codes do not apply (and will not be addressed).

The Veteran's right knee disability has been assigned a 10 percent rating under Code 5261 (for limitation of extension).  A review of the record did not find any occasion of treatment or evaluation when extension was limited at more than 5 degrees.  Likewise, flexion was not noted on any occasion to be limited to less than 60 degrees.  Consequently, compensable ratings under Codes 5260, 5261 are not warranted.  However, the record reasonably shows that throughout, the Veteran's right knee disability has been manifested by arthritis with painful, but less than compensably limited (under Codes 5260 and 5261) motion.  (See osteophytes shown on June 2011 MRI; the diagnosis of osteoarthritis in December 2011; and arthritis found on June 2012 and May 2014 X-rays.)  Accordingly, a 10 percent rating under Code 5003 (in lieu of the rating under Code 5261) is warranted for the knee throughout. 

The Board further finds that a separate 10 percent (but no higher) rating under Code 5257 is warranted for the right knee from the date of award of service connection, January 1, 2011 through July 11, 2011.  The evidence reasonably shows that when the Veteran separated from service, he had mild instability of the right knee; however, nothing in the record suggests that the instability was more than mild (so as to warrant a rating in excess of 10 percent under Code 5257).  

On July 12, 2011, June 2012 and May 2014 VA examinations, the Veteran's right knee was not found to be unstable.  VA treatment records for the period from July 12, 2011 through May 29, 2014 likewise do not show laxity or instability; they show that a normal gait and a stable knee were noted.  Consequently, the separate 10 percent rating for instability is no longer warranted from the July 12, 2011 date of the VA examination.     

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the evidence reflects that the Veteran has been employed throughout (including as reported on June 2012 and May 2014 VA examinations); the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent combined (10 percent under Code 5257 and 10 percent under Code 5003 (in place of the 10 percent under Code 5261)) rating is granted for the Veteran's right knee disability for the period from January 1, 2011 through  July 11, 2011, subject to the regulations governing payment of monetary awards.

Ratings for the right knee disability in excess of 20 percent prior to July 12, 2011 and in excess of 10 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


